


110 HR 2400 : Ocean and Coastal Mapping Integration

U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 2400
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 24, 2007
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To direct the Administrator of the National
		  Oceanic and Atmospheric Administration to establish an integrated Federal ocean
		  and coastal mapping plan for the Great Lakes and coastal state waters, the
		  territorial sea, the exclusive economic zone, and the Continental Shelf of the
		  United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ocean and Coastal Mapping Integration
			 Act.
		2.Integrated ocean
			 and coastal mapping program
			(a)In
			 GeneralThe Administrator of
			 the National Oceanic and Atmospheric Administration shall establish a program
			 to develop, in coordination with the Interagency Committee on Ocean and Coastal
			 Mapping and affected coastal states, a coordinated and comprehensive Federal
			 ocean and coastal mapping plan for the Great Lakes and coastal state waters,
			 the territorial sea, the exclusive economic zone, and the Continental Shelf of
			 the United States that enhances ecosystem approaches in decisionmaking for
			 conservation and management of marine resources and habitats, establishes
			 priorities for research and mapping, supports the siting of research and other
			 platforms, enhances safety of navigation, and advances ocean and coastal
			 science.
			(b)Program
			 ParametersIn developing such a program, the Administrator shall
			 work with the Committee to—
				(1)identify all
			 Federal and federally funded programs conducting shoreline delineation and
			 ocean or coastal mapping, noting geographic coverage, frequency, spatial
			 coverage, resolution, and subject matter focus of the data and location of data
			 archives;
				(2)facilitate cost-effective, cooperative
			 mapping efforts that incorporate policies for contracting with non-governmental
			 entities among all Federal agencies conducting ocean and coastal mapping, by
			 increasing data sharing, developing appropriate data acquisition and metadata
			 standards, and facilitating the interoperability of in situ data collection
			 systems, data processing, archiving, and distribution of data products;
				(3)facilitate the adaptation of existing
			 technologies as well as foster expertise in new ocean and coastal mapping
			 technologies, including through research, development, and training conducted
			 among Federal agencies and in cooperation with non-governmental
			 entities;
				(4)develop standards and protocols for testing
			 innovative experimental mapping technologies and transferring new technologies
			 between the Federal Government, coastal state, and non-governmental
			 entities;
				(5)provide for the archiving, management, and
			 distribution of data sets through a national registry as well as provide
			 mapping products and services to the general public in service of statutory
			 requirements;
				(6)develop data standards and protocols
			 consistent with standards developed by the Federal Geographic Data Committee
			 for use by Federal, coastal state, and other entities in mapping and otherwise
			 documenting locations of federally permitted activities, living and nonliving
			 coastal and marine resources, marine ecosystems, sensitive habitats, submerged
			 cultural resources, undersea cables, offshore aquaculture projects, offshore
			 energy projects, and any areas designated for purposes of environmental
			 protection or conservation and management of living and nonliving coastal and
			 marine resources;
				(7)identify the procedures to be used for
			 coordinating the collection and integration of Federal ocean and coastal
			 mapping data with coastal state and local government programs;
				(8)facilitate, to the extent practicable, the
			 collection of real-time tide data and the development of hydrodynamic models
			 for coastal areas to allow for the application of V-datum tools that will
			 facilitate the seamless integration of onshore and offshore maps and
			 charts;
				(9)establish a plan for the acquisition and
			 collection of ocean and coastal mapping data; and
				(10)set forth a
			 timetable for completion and implementation of the plan referred to in
			 subsection (a).
				3.Interagency
			 committee on ocean and coastal mapping
			(a)In
			 generalThe Administrator,
			 within 30 days after the date of enactment of this Act, shall convene or
			 utilize an existing interagency committee on ocean and coastal mapping to
			 implement section 2.
			(b)MembershipThe
			 committee shall be comprised of senior representatives from Federal agencies
			 with ocean and coastal mapping and surveying responsibilities. The
			 representatives shall be high-ranking officials of their respective agencies or
			 departments and, whenever possible, the head of the portion of the agency or
			 department that is most relevant to the purposes of this Act. Membership shall
			 include senior representatives from the National Oceanic and Atmospheric
			 Administration, the Chief of Naval Operations, the United States Geological
			 Survey, the Minerals Management Service, the National Science Foundation, the
			 National Geospatial-Intelligence Agency, the United States Army Corps of
			 Engineers, the Coast Guard, the Environmental Protection Agency, the Federal
			 Emergency Management Agency, the National Aeronautics and Space Administration,
			 and other appropriate Federal agencies involved in ocean and coastal
			 mapping.
			(c)ChairmanThe
			 committee shall have as its chairman the representative from the National
			 Oceanic and Atmospheric Administration. The chairman may create subcommittees
			 chaired by any member agency of the committee. The full committee may form
			 working groups to address issues of short duration.
			(d)MeetingsThe
			 committee shall meet on a quarterly basis, but each subcommittee and each
			 working group shall meet on an as-needed basis.
			(e)CoordinationThe
			 committee shall coordinate activities, when appropriate, with—
				(1)other Federal
			 efforts, including the Digital Coast, Geospatial One-Stop, and the Federal
			 Geographic Data Committee;
				(2)international
			 mapping activities;
				(3)coastal
			 states;
				(4)user groups
			 through workshops and other appropriate mechanisms; and
				(5)representatives of non-governmental
			 entities.
				(f)Advisory
			 panelThe Administrator may
			 convene an ocean and coastal mapping advisory panel consisting of
			 representatives from non-governmental entities to provide input regarding
			 activities of the committee.
			4.NOAA integrated
			 mapping initiative
			(a)In
			 GeneralNot later than 6 months after the date of enactment of
			 this Act, the Administrator, in consultation with the Committee, shall develop
			 and submit to the Congress a plan for an integrated ocean and coastal mapping
			 initiative within the National Oceanic and Atmospheric Administration.
			(b)Plan
			 RequirementsThe plan shall—
				(1)identify and
			 describe all ocean and coastal mapping programs within the agency, including
			 those that conduct mapping or related activities in the course of existing
			 missions, such as hydrographic surveys, ocean exploration projects, living
			 marine resource conservation and management programs, coastal zone management
			 projects, and ocean and coastal observations and science projects;
				(2)establish priority mapping programs and
			 establish and periodically update priorities for geographic areas in surveying
			 and mapping across all missions of the National Oceanic and Atmospheric
			 Administration, as well as minimum data acquisition and metadata standards for
			 those programs;
				(3)encourage the development of innovative
			 ocean and coastal mapping technologies and applications, such as Digital Coast,
			 through research and development through cooperative or other agreements with
			 joint or cooperative research institutes or centers and with other
			 non-governmental entities;
				(4)document available and developing
			 technologies, best practices in data processing and distribution, and
			 leveraging opportunities with other Federal agencies, coastal states, and
			 non-governmental entities;
				(5)identify training,
			 technology, and other resource requirements for enabling the National Oceanic
			 and Atmospheric Administration’s programs, vessels, and aircraft to support a
			 coordinated ocean and coastal mapping program;
				(6)identify a
			 centralized mechanism or office for coordinating data collection, processing,
			 archiving, and dissemination activities of all such mapping programs within the
			 National Oceanic and Atmospheric Administration that meets Federal mandates for
			 data accuracy and accessibility and designate a repository that is responsible
			 for archiving and managing the distribution of all ocean and coastal mapping
			 data to simplify the provision of services to benefit Federal and coastal state
			 programs; and
				(7)set forth a
			 timetable for implementation and completion of the plan, including a schedule
			 for submission to the Congress of periodic progress reports and recommendations
			 for integrating approaches developed under the initiative into the interagency
			 program.
				(c)NOAA Joint Ocean
			 and Coastal Mapping CentersThe Administrator may maintain and
			 operate up to 3 joint ocean and coastal mapping centers, including a joint
			 hydrographic center, which shall each be co-located with an institution of
			 higher education. The centers shall serve as hydrographic centers of excellence
			 and may conduct activities necessary to carry out the purposes of this Act,
			 including—
				(1)research and
			 development of innovative ocean and coastal mapping technologies, equipment,
			 and data products;
				(2)mapping of the United States Outer
			 Continental Shelf and other regions;
				(3)data processing
			 for nontraditional data and uses;
				(4)advancing the use
			 of remote sensing technologies, for related issues, including mapping and
			 assessment of essential fish habitat and of coral resources, ocean
			 observations, and ocean exploration; and
				(5)providing graduate education and training
			 in ocean and coastal mapping sciences for members of the National Oceanic and
			 Atmospheric Administration Commissioned Officer Corps, personnel of other
			 agencies with ocean and coastal mapping programs, and civilian
			 personnel.
				(d)Enhanced
			 opportunities for non-governmental contractingThe Administrator shall continue developing
			 a strategy for expanding contracting with non-governmental entities to minimize
			 duplication and take maximum advantage of non-governmental capabilities in
			 fulfilling the Administration’s mapping and charting responsibilities. Within
			 120 days after the date of enactment of this Act, the Administrator shall
			 transmit a report describing the strategy developed under this subsection to
			 the Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Natural Resources of the House of Representatives.
			5.Interagency
			 program reportingNo later
			 than 18 months after the date of enactment of this Act, and biannually
			 thereafter, the Chairman of the Committee shall transmit to the Committee on
			 Commerce, Science, and Transportation of the Senate and the Committee on
			 Natural Resources of the House of Representatives a report detailing progress
			 made in implementing this Act, including—
			(1)an inventory of
			 ocean and coastal mapping data within the territorial sea and the exclusive
			 economic zone and throughout the Continental Shelf of the United States, noting
			 the age and source of the survey and the spatial resolution (metadata) of the
			 data;
			(2)an inventory and description of any new
			 Federal or federally funded programs conducting shoreline delineation and ocean
			 or coastal mapping since the previous reporting cycle;
			(3)identification of
			 priority areas in need of survey coverage using present technologies;
			(4)a
			 resource plan that identifies when priority areas in need of modern ocean and
			 coastal mapping surveys can be accomplished;
			(5)the status of
			 efforts to produce integrated digital maps of ocean and coastal areas;
			(6)a
			 description of any products resulting from coordinated mapping efforts under
			 this Act that improve public understanding of the coasts and oceans, or
			 regulatory decisionmaking;
			(7)documentation of
			 minimum and desired standards for data acquisition and integrated
			 metadata;
			(8)a
			 statement of the status of Federal efforts to leverage mapping technologies,
			 coordinate mapping activities, share expertise, and exchange data;
			(9)a
			 statement of resource requirements for organizations to meet the goals of the
			 program, including technology needs for data acquisition, processing, and
			 distribution systems;
			(10)a statement of
			 the status of efforts to declassify data gathered by the Navy, the National
			 Geospatial-Intelligence Agency, and other agencies to the extent possible
			 without jeopardizing national security, and make it available to partner
			 agencies and the public;
			(11)the status of
			 efforts to coordinate Federal programs with coastal state and local government
			 programs and leverage those programs; and
			(12)a description of efforts of Federal
			 agencies to increase contracting with non-governmental entities.
			6.Authorization of
			 appropriations
			(a)In
			 GeneralIn addition to the amounts authorized by section 306 of
			 the Hydrographic Services Improvement Act of 1998 (33 U.S.C. 892d),
			 there are authorized to be appropriated to the Administrator to carry out this
			 Act—
				(1)$20,000,000 for
			 fiscal year 2008;
				(2)$26,000,000 for
			 fiscal year 2009;
				(3)$32,000,000 for
			 fiscal year 2010;
				(4)$38,000,000 for
			 fiscal year 2011; and
				(5)$45,000,000 for
			 each of fiscal years 2012 through 2015.
				(b)Joint Ocean and
			 Coastal Mapping CentersOf the amount appropriated under
			 subsection (a) for each fiscal year, no more than 25 percent may be
			 appropriated to carry out section 4(c).
			7.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the National Oceanic
			 and Atmospheric Administration.
			(2)coastal
			 stateThe term coastal state has the meaning given
			 that term by section 304(4) of the Coastal
			 Zone Management Act of 1972 (16 U.S.C. 1453(4).
			(3)CommitteeThe
			 term Committee means the Interagency Committee on Ocean and
			 Coastal Mapping established by section 3.
			(4)Exclusive
			 economic zoneThe term exclusive economic zone means
			 the exclusive economic zone of the United States established by Presidential
			 Proclamation No. 5030, of March 10, 1983.
			(5)non-governmental
			 entitiesThe term
			 non-governmental entities includes non-governmental
			 organizations, members of the academic community, and private sector
			 organizations that provide products and services associated with measuring,
			 locating, and preparing maps, charts, surveys, aerial photographs, satellite
			 imagines, or other graphical or digital presentations depicting natural or
			 manmade physical features, phenomena, and legal boundaries of the Earth.
			(6)Ocean and coastal
			 mappingThe term ocean and coastal mapping means the
			 acquisition, processing, and management of physical, biological, geological,
			 chemical, and archaeological characteristics and boundaries of ocean and
			 coastal areas, resources, and sea beds through the use of acoustics,
			 satellites, aerial photogrammetry, light and imaging, direct sampling, and
			 other mapping technologies.
			(7)Outer
			 Continental ShelfThe term
			 Outer Continental Shelf means all submerged lands lying seaward
			 and outside of lands beneath navigable waters (as that term is defined in
			 section 2 of the Submerged Lands Act (43 U.S.C. 1301)), and of which the
			 subsoil and seabed appertain to the United States and are subject to its
			 jurisdiction and control.
			(8)Territorial
			 seaThe term territorial sea means the belt of sea
			 measured from the baseline of the United States determined in accordance with
			 international law, as set forth in Presidential Proclamation Number 5928, dated
			 December 27, 1988.
			
	
		
			Passed the House of
			 Representatives July 23, 2007.
			Lorraine C. Miller,
			Clerk.Deborah M. Spriggs,
			Deputy Clerk.
		
	
	
	
